On Hearing and Considering the Report of the Master in this Cause, and Councel being heard thereon, the Same Report by this Court is agreed to and finally Confirmed And it is further Ordered that the Said Defendants Do pay over into the hands of Jacob Motte the Elder, the Complainant Jacob Motte the Younger’s Guardian for the use of the Said Jacob Motte the Younger, the Sum of Four Thousand One Hundred and Forty two Pounds Fifteen Shillings and Seven Pence So Reported to be due by the Master of this Court. That the Said Jacob Motte the Elder Do thereout pay the Costs of this Suit which Shall be Taxed and allowed by the Master of this Court And it is furthered Ordered that the Defendants do deliver over to the Said Jacob Motte the Elder the Conveyances of the Real Estate of the Said Jacob Motte the Younger which were in the hands of the Said Defendants or either of them.
Alexr Stewart Deputy Register in Cane.